Title: To Thomas Jefferson from John F. Mercer, 27 October 1802
From: Mercer, John F.
To: Jefferson, Thomas


          
            Dear Sir,
            Council Chamber Annapolis October 27. 1802
          
          In the Letter you did me the honor to write me of the 7th of July last, you gave me information that the Interest due on the loan of two hundred thousand Dollars made by the State of Maryland to the Commissioners of the City of Washington and guaranteed by Congress would be immediately paid—The Sum of eighteen thousand Dollars then due on this loan, was soon after actually remitted by the Treasury of the United States, to that of this State, but the succeeding quarter’s payment of three thousand Dollars which became due on the first of this Month, still remains unpaid.
          It contained also an assurance, that the loan of fifty thousand Dollars with the Interest due thereon and which now amounts to three thousand Dollars would be also paid on the first Monday in November next.
          As the Legislature of Maryland convene on that day, to enable the Executive to lay before them a Statement of the public resources, they are anxious that you would direct the Secretary of the Treasury to remit on the 1 of November next, the Sum of fifty six thousand, two hundred and fifty Dollars, which will be due, to Thomas Harwood Treasurer of this State.
          With the sincerest affection & Respect I remain your Obed Servant
          
            John F. Mercer
          
        